Citation Nr: 0629392	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of fracture of the 6th, 7th and 10th 
thoracic vertebrae. 

2.  Entitlement to an increased (compensable) disability 
evaluation for residuals of fracture of the 3rd and 4th 
metacarpals of the left hand.  

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of multiple rib fractures. 

4.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to December 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran was present at a Board hearing held at the RO in 
April 2006.  A transcript (T) of the hearing has been 
associated with the claims file.

The attention of the RO is directed to the recent Board 
hearing testimony where the veteran reasonably raised claim 
of secondary service connection for a torn meniscus of the 
left knee (T 5, 13, 17).  This matter is referred to the 
regional office for initial consideration. 

FINDINGS OF FACT

1.  For the period prior to September 26, 2003, residuals of 
fracture of the 6th, 7th and 10th thoracic vertebrae are 
manifested by satisfactory evidence of painful motion that is 
no more than moderately limited, there is no ankylosis or 
intervertebral disc syndrome (IVDS) and there is demonstrable 
deformity of a vertebral body.

2.  For the period from September 26, 2003, residuals of 
fracture of the 6th, 7th and 10th thoracic vertebrae are 
manifested by limitation of forward flexion of the lumbar 
spine to 40 degrees that represents restriction of motion 
with intermittent pain, there is no associated weakness, 
fatigue or lack of endurances and no ankylosis or IVDS.

3.  There is no objective evidence of any impairment of 
function of the left hand as a result of fracture of the 3rd 
and 4th metacarpals of the left hand.  

4.  The multiple rib fractures are well healed and there is 
no objective evidence of residual disability on current 
examinations. 

5.  The fracture of the left tibia is manifested by a well 
healed fracture with no objective evidence of residual 
disability in the tibia, the left knee or the left ankle on 
recent examinations.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for residuals of fracture of the 6th, 7th and 10th 
thoracic vertebrae have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5291, 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5235 (effective 
September 26, 2003, adding Diagnostic Codes 5235 to 5243).

2.  The criteria for an increased (compensable) disability 
evaluation for residuals of fracture of the 3rd and 4th 
metacarpals of the left hand have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5152, 5223, 5227 (effective prior to August 
26, 2002); Diagnostic Codes 5228, 5229 (effective August 26, 
2002, adding Diagnostic Codes 5216 to 5230).



3.  The criteria for an increased (compensable) disability 
evaluation for residuals of multiple rib fractures have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5297 (2005).

4.  The criteria for an increased (compensable) disability 
evaluation for residuals of a fracture of the left tibia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.31, 4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the veteran's current claim for 
increased evaluations.  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The October 2001 RO letter informed him of the provisions of 
the VCAA and he was advised to identify any evidence in 
support of his claims that had not been obtained.  It 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claims.  This letter was issued prior to the initial 
adjudication of the claim in April 2002.  The RO issued a 
letter in March 2005 that supplemented the previous VCAA 
specific information on the evidence needed to substantiate 
the claims for increase.  The correspondence mentioned above 
advised him of the evidence he needed to submit.  The VCAA-
directed letters informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was provided to the veteran prior 
to the initial AOJ adjudication of the claims and as a result 
the timing of the notice does comply with the express 
requirements of the law as interpreted in Pelegrini.  As 
explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in March 2005 had a reference on page 4 to this 
element and the earlier VCAA specific notice invited the 
submission of any medical or lay evidence that the Board 
finds fairly represented the content of the "fourth 
element".  Thereafter, the RO considered the claim again in 
November 2005.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Furthermore, as the Board is denying all issues on appeal, 
any deficiency in the VCAA notice regarding the effective 
date element for increased compensation claims is harmless.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
observes the RO issued a letter in March 2006 that addressed 
the evaluation of disabilities and the determination of 
effective dates for payment.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports.  The RO also 
obtained VA medical examinations that addressed all appeal 
issues.  Furthermore, the veteran testified at a Board 
hearing and he submitted information supporting his claim for 
increase.  At the Board hearing the representative asserted a 
new examination was needed since the last examination was in 
September 2003 (T 3, 16-17).  However, the record showed a 
comprehensive evaluation was completed in October 2005 and it 
provided contemporaneous evidence.  Also, the veteran was 
asked directly at the hearing if there was other information 
that should be obtained and he stated not at this time (T 
17).  Furthermore he or his representative did not submit any 
evidence from a subsequent private evaluation the veteran 
indicated he was going to receive (T 18), and presumably the 
inaction indicates to the Board there was no relevant 
evidence to submit.  Therefore, the Board finds the record 
does not support the request for another examination.  The 
Board finds the development is adequate when read in its 
entirety, and it satisfied the obligations established in the 
VCAA.  The duty to assist having been satisfied, the Board 
will turn to a discussion of the issues on the merits.


Analysis

This appeal arose from a claim for increase that the RO 
received in September 2001.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a 
claim for increase such as the veteran's, the regulations do 
not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Regarding the residuals of fracture of the 6th, 7th and 10th 
thoracic vertebrae, the veteran's claim requires a review of 
both versions of the rating criteria for the spine.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003).  The 
veteran's claim for increase for residuals of fracture of the 
3rd and 4th metacarpals of the left hand also requires a 
review of both versions of the rating criteria for the 
fingers.  See 64 Fed. Reg. 48,785 (July 26, 2002).  

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Under the former rating criteria, limitation of motion of the 
dorsal spine was rated as follows: severe or moderate 10 
percent, and slight 0 percent.  Unfavorable ankylosis of the 
dorsal spine was rated 30 percent and favorable ankylosis was 
rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5288, 
5290, 5291.  The rating scheme for residuals of vertebra 
fracture provided a 100 percent evaluation with cord 
involvement, where the veteran is bedridden, or where he 
requires long leg braces.  Lesser involvement is evaluated 
based on limited motion or nerve paralysis.  A 60 percent 
evaluation was provided where there is no cord involvement, 
but there is abnormal mobility requiring use of a neck 
brace/jury mast.  Lesser residuals are rated in accordance 
with definite limited motion or muscle spasm; a 10 percent 
evaluation should be added for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  
There was no standardized range of motion for any segment of 
the spine included in the prior version of the rating 
schedule.  38 C.F.R. § 4.71 (2002).  

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including vertebra fracture and 
dislocation under Diagnostic Code 5235, and degenerative 
arthritis of the spine under Diagnostic Code 5242.  Deleted 
in the revised criteria for the spine were comparative terms 
such as "mild" or "severe" that existed in the former 
criteria.  Added were objective and quantifiable criteria 
primarily limitation of motion specified in specific or 
combined degrees of motion for the spine, permitting more 
consistent evaluation based on objective criteria.  

There is no separately stated range of motion or rating 
scheme for the thoracic (dorsal) spine.  The proposed general 
rating formula provided criteria for the cervical and 
thoracolumbar spinal segments only, excluding a separate set 
of criteria for the thoracic (or dorsal) segment of the 
spine.  VA stated that the thoracic segment of the spine 
consists of the twelve thoracic vertebrae, and that because 
the thoracic and lumbar segments ordinarily move as a unit, 
it is clinically difficult to separate the range of movement 
of one from that of the other.  This combination of segments 
is also used in the 1984 AMA Guides.  VA proposed to replace 
the term ``dorsal'' with the term ``thoracic'' throughout 
this section, in keeping with current medical terminology.  
See 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  There was no 
change in the final version.  However, the regulations 
provide explicitly that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.  

Under the new general rating formula, a 40 percent evaluation 
is provided for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 
10 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis, or vertebral body 
fracture with the loss of 50 percent or more of the height.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

The record shows that the 30 percent evaluation for residuals 
of fracture of the 6th, 7th and 10th thoracic vertebrae has 
been in effect continuously for more than 20 years and is 
protected.  According to the Board decision in February 1986, 
the disability warranted a 30 percent evaluation based on the 
equivalent of a 20 percent evaluation for lumbosacral stain 
and an additional 10 percent for vertebral body deformity.  
Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  The VA General Counsel recently clarified that 
where residuals of vertebral fracture are rated based on 
limited motion or muscle spasm, the former Diagnostic Code 
5285 authorizes no more than a single 10-percent increase for 
demonstrable deformity of a vertebral body or vertebral 
bodies in the spinal segment (cervical, dorsal, or lumbar) 
that is the subject of the rating.  VAOPGCPREC 3-2006 (June 
23, 2006).   

The VA examiner in December 2001 noted the complaints of 
constant low back pain that radiated to the flanks and that 
the veteran had flare-ups with overuse every 4-5 months and 
that he would just "ride out" the pain.  He had marked 
dorsal kyphosis, and he was tender to palpation in the 
thoracic spine.  The examiner stated there was no ankylosis, 
and the range of motion was forward flexion 55 degrees, 
extension 20 degrees, lateral bending 35 degrees to the left 
and 25 degrees to the right, and rotation was 15 degrees to 
the left and 30 degrees to the right.  He was additionally 
limited by pain with flare-up or repetitive use.  The 
examiner noted a radiology study of the thoracic spine showed 
degenerative joint disease but no cord compression.  A 
companion neurology examination showed no peripheral nerve 
disability related to the thoracic spine injury.  The 
pulmonary examiner noted the veteran walked briskly with a 
balanced gait and that he had an even stride and easily 
ascended and descended the examination table.  

The VA examiner in July 2003 noted veteran stated his back 
bothered him to the point he had to lay down.  He was working 
for the postal service and he would lie down on breaks and at 
lunch and he would turn the entire body when lifting rather 
than twisting.  The veteran complained of constant mid to 
lower back pain, that the back was stiff and does not bend 
well.  It fatigues with a lack of endurance and he 
occasionally used a heating pad.  He alleviated daily flare-
ups with marijuana use.  He was additionally limited by pain 
with a flare-up or with repetitive use.  He complained of leg 
tingling.  His posture and gait were within normal limits, 
and he had no objective evidence for pain.  The examiner 
reported range of motion (active and passive) was flexion 
marked by pain at 60 degrees and he resisted flexing past 80 
degrees (with 90 normal), active extension 0 degrees and he 
complained of pain at 20 degrees passive and with strong 
resistance at 30 degrees (with 40 degrees normal), left and 
right lateral bending and rotation were each 40 degrees (with 
40 normal).  The examiner stated he would be additionally 
limited by pain during repetitive use and flare-ups, but he 
had no objective evidence of painful motion, spasm, weakness, 
or tenderness.  There was no ankylosis or abnormality of the 
musculature and he had a 25 degree thoracic kyphosis.  The 
examiner noted the veteran's gait was completely normal 
despite a claim it was abnormal for many years.  He was able 
to rise on the toes and heels without difficulty and his 
tandem gait was normal.  He had no incapacitating episodes 
during last 12 months.  The diagnosis was old compression 
fracture of the thoracic spine.

A private radiology report in October 2003 showed compression 
deformity of the thoracic spine with no cord compression.  

A VA examiner in October 2005 noted the veteran's only 
treatment was receiving medication through the VA and that he 
worked as a mail handler without any restrictions or 
limitations.  About three or four days a month he had pain 
over the thoracolumbar area of the back associated with 
muscle spasm and stiffness.  He had no referred pain, 
numbness paresthesia or weakness.  The pain was relieved by 
lying down and using muscle relaxants.  He did not have any 
weakness, fatigue, or lack of endurance with back pain.  Pain 
and spasm were associated with repetitive twisting or lifting 
and he had intermittent pain on a daily basis.  He also had 
flare-ups at work without any cause that would last three or 
four days and he used the same relief modes.  He reported 
back pain prevented riding horses, carrying over 30 pounds or 
driving more than one hour without rest because of lower back 
pain.  He had no radicular pain, paresthesia or numbness in 
the lower extremities.  He did not have any weakness, 
fatigability or lack of endurance when the pain is present 
after repetitive use or by flare-ups. 

When sitting he did complain of pain in the lower thoracic 
area of the back, but he did not wear any brace or TENS unit 
and he had no external support with walking.  He had a normal 
gait and no discernable limp.  The general alignment of the 
back was normal and the pelvis was level.  There was no 
obvious deformity around the thoracolumbar region, no 
kyphosis or scoliosis or gibbous deformity.  He was tender 
and painful to palpation in the midline of the mid and lower 
thoracic areas and there was no muscle guarding or atrophy.  
The range of motion was flexion 40 degrees with associated 
pain in lower thoracic area, extension 10 degrees with some 
discomfort, lateral bending 25 degrees bilateral, and 
rotation 15 degrees to the left and 30 degrees to the right 
with mild discomfort.  The straight leg raising was negative 
at 90 degrees bilateral, motor power was 5/5 and sensation 
was intact in the lower extremities.  The radiology 
evaluation showed moderate compression fractures of T11 and 
T12 and mild to moderate compression fracture of T8 with mild 
degenerative changes in the mid and lower thoracic spine.  
The diagnosis was healed compression fractures with 
associated degenerative changes.  

The examiner summarized the report stating there was 
intermittent chronic pain that increased with repetitive use 
and flare-ups that occurred two or three times a month 
lasting several days.  The veteran had no associated 
weakness, fatigue or lack of endurance when pain was present 
and there was restriction of motion associated with the 
compression fractures and intermittent pain.   

Initially, the Board notes that the representative argued for 
applying the criteria for IVDS (T 15, 17).  However, the 
veteran does not have the diagnosis of IVDS.  There must be 
independent medical evidence to support the diagnosis before 
it could be substituted as an applicable alternative rating 
scheme for the spine.  See, e.g., Butts v. Brown 5 Vet. App. 
532, 540 (1993) citing Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991)(where RO and the Board had evaluated a 
claimant's condition under the wrong diagnostic code, the 
court selected the correct code and directed Board to 
evaluate condition under that code).  Shifting diagnostic 
codes may appear harmless but may create confusion as to the 
criteria employed in a disability evaluation and the extent 
of the service-connected pathology.  See, e.g., Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See also 38 C.F.R. 
§§ 4.2, 4.21.  Furthermore the veteran does not manifest any 
spinal cord involvement or abnormal mobility to warrant more 
than the single 10 percent evaluation for vertebral fracture 
deformity under Diagnostic Code 5285 for the period prior to 
September 26, 2003.  The examination reports did not show 
ankylosis, so there is no need to elaborate further on this 
rating scheme as a potentially applicable alternative. 

Thus for the period prior to September 26, 2003, it is clear 
from the two comprehensive VA examinations that, overall, the 
veteran more nearly approximates the criteria for the 30 
percent evaluation he receives.  Simply stated if he was 
evaluated under the specific criteria for the thoracic spine 
only he would not warrant the current evaluation which is 
protected.  Alternatively, the record viewed liberally does 
not show more than moderate limitation of motion of the 
lumbar spine based upon the recorded ranges of motion he 
achieved.  In addition, another examiner in 2001 observed 
pertinently that his gait and stride were brisk and he 
negotiated the examination table without any distress.  The 
neurology reports were unremarkable for any deficit related 
to the thoracic spine injury.  Again in 2003 there was a 
discrepancy between the examiner's description of the 
veteran's gait and the veteran's insistence that he had an 
abnormal gait.  Finally, the 40 percent criteria for 
lumbosacral strain, listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, are not more nearly approximated in the 
objective findings on the two comprehensive examination 
reports during this period.  

For the period from September 26, 2003, the record does not 
warrant a higher evaluation where the demonstrated limitation 
of motion included forward flexion to 40 degrees.  The 
examiner in 2005 stated the veteran did not have any 
weakness, fatigability or lack of endurance with flare-ups or 
repetitive use.  The restriction of motion was associated 
with intermittent pain.  At the Board hearing he complained 
that constant back pain increased during the day, and he 
stated that his work involved unloading trucks and 
occasionally driving a forklift.  He stated that he misses 
over a month form work, that he had pain in area of fractures 
and muscle spasms several times a month that incapacitated 
him 50-60 times a year (T 3-7).  However, the examiner late 
in 2005 reviewed the veteran's records and reported there was 
no increased fatigue, incoordination, or lack of endurance 
with repetitive ranges of motion, which weighs against a 
higher evaluation based on a consideration of sections 4.40 
and 4.45.  Thus, the Board concludes that the record does not 
support a higher evaluation than 20 percent at this time.  

Regarding the residuals of fracture of the 3rd and 4th 
metacarpals of the left hand, under the pre-amendment 
version, the criteria for evaluation of limitation of motion 
or ankylosis of single digits or combinations of the hands of 
the hand was set forth under 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5224-5227 (2002).  Explanatory notes 
provided specific directions on evaluating limitation of 
motion or ankylosis of single and multiple digits, 
determining whether ankylosis is favorable or unfavorable, 
and evaluating combinations of digit amputations at various 
levels or any combination of digit amputation, ankylosis, or 
limitation of motion of the digits. Those notes, in pertinent 
part, provided that: (1) With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable. 38 C.F.R. § 4.71a, Diagnostic Codes 
5224- 5227 (2002).

Unfavorable ankylosis of the middle and ring fingers of the 
minor hand was rated as 20 percent disabling and favorable 
ankylosis was rated as 10 percent. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5219, 5223 (2002).  For individual fingers, 
favorable or unfavorable ankylosis of the middle fingers of 
the minor hand was rated as 10 percent disabling and 0 
percent for either the ring or little fingers. 38 C.F.R. § 
4.71a, Diagnostic Codes 5227 (2002).

Under the amended regulation, explanatory notes for 
Diagnostic Codes 5216-5230 provide that evaluation of 
ankylosis or limitation of motion of single or multiple 
digits provides for the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a 
straight line with the rest of the hand. The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position. For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified 
in the rating schedule, the evaluation level assigned will be 
that which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level. (3) Evaluation of ankylosis of the 
index, long, ring, and little fingers: 
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or  there is rotation or 
angulation of a bone, evaluate  as amputation without 
metacarpal resection, at
proximal interphalangeal joint or proximal thereto. (ii) If 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually fixed in a 
favorable position. (iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, and there is a 
gap of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis. (iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is ankylosed, and there is 
a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.  (5) If there is limitation of motion of 
two or more digits, evaluate each digit separately and 
combine the evaluations.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (2003).  

Unfavorable or favorable ankylosis of the long finger shall 
be rated 10 percent.  Unfavorable or favorable ankylosis of 
the ring or little finger shall be rated 0 percent. Note: 
Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. § 
4.71a, Diagnostic Codes 5226, 5227 (2005).

Limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees may be rated 10 percent.  A 0 percent 
rating is provided where there is a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  For limitation of motion of the ring or little 
finger, any limitation of motion is rated 0 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5229, 5230 (2005).

The Board notes that on a VA examination in January 1975 the 
veteran stated he was right handed, thus the evaluation is 
for the minor/nondominant extremity.  A VA examiner in 
December 2001 noted the veteran's only complaint was pain 
with excessive use.  He denied any flare-up in the hand or 
sensory problem.  He had a deformity with a bone protuberance 
on the dorsal surface of the left hand.  The examiner 
reported left wrist dorsiflexion 55 degrees, palmar flexion 
60 degrees, radial deviation 20 degrees, and ulnar deviation 
50 degrees.  The veteran reported the hand did fatigue with 
lack of endurance.  The examiner reported no functional 
defects as the tip of thumb approximated the fingers 
completely, and the fingers completely approximated the 
medial transverse fold of the palm.  The hand showed normal 
strength and dexterity in grasping objects and he had no 
other functional deficit.  There was X-ray evidence of 
fracture in the terminal tuft of the third finger of 
uncertain age with separation of fragments.  The diagnosis 
was remote fracture of the left third finger with separated 
terminal fragments.   

The VA examiner in July 2003 noted the veteran's complaint of 
intermittent left hand pain and cramping and that 
occasionally the left hand is weaker.  The examiner noted 
here was no stiffness, swelling, heat, redness, drainage, 
instability or abnormal motion of the hand.  The flare-ups 
reportedly occurred once in two months and they would last 
for a day and were alleviated by just waiting it out.  He had 
additional limitation from pain with a flare-up.  The 
examiner stated there was no objective evidence of any 
deformity, angulation, false motion, or intraarticular 
involvement.  The examiner reported no functional defects and 
the veteran could completely approximate the tip of the thumb 
to the fingers, and the fingers could approximate the medial 
transverse fold of the palm.  The examiner stated there was 
normal strength and dexterity in grasping objects, no 
difference between the hands and no deficit in grasping, 
pushing, pulling, twisting, probing, writing, touching or 
expression.  The range of motion reported was thumb flexion 
at the metacarpophalangeal joint (MPJ) 55 degrees, and at the 
interphalangeal joint (IPJ) 50 degrees, flexion of the 
fingers was 75 degrees at the MPJ and 105 degrees at the 
proximal IPJ and 50 degrees at the distal IPJ.  The X-ray of 
the left hand showed a mild abnormality of the distal tuft of 
the third finger with no significant bone or joint 
abnormality identified.  The diagnosis was healed fracture of 
the left third finger with no residuals.

The VA examiner in October 2005 noted the veteran did not 
have any obvious deformity of the left hand or fingers which 
were described as nontender and nonpainful with no bony 
prominence or deformities of the 3rd or 4th metacarpals.  
There was a full range of motion of all finger joints with no 
malalignment or malrotation of any of the fingers.  Sensation 
was intact and motor power was graded as 5/5.  The veteran 
flexed all fingers to the distal palm crease.  The examiner 
stated the examination of left hand was entirely normal and 
that recent X-ray showed no evidence of fracture of the 3rd 
and 4th metacarpal areas.  The diagnosis was healed fracture 
of the left 3rd and 4th metacarpals with no residuals.  

The evaluation is predicated on limitation of motion since 
there is no evidence of ankylosis of either the 3rd or 4th 
metacarpal; accordingly, the criteria of 38 C.F.R. §§ 4.40, 
4.45 are applicable to the veteran's case.  However, for the 
period prior to August 26, 2002, the VA examination showed no 
limitation of motion, full grip strength and dexterity that 
together would support no more than a 0 percent evaluation as 
there is no functional deficit.  For the period from August 
26, 2002, the VA examiners in 2003 and 2005 reported 
essentially the same findings that were interpreted as healed 
fractures with no residuals.  The examination findings 
clearly support the continuation of a 0 percent evaluation.  
Both examiners reported no functional impairment of the left 
hand and the range of motion as evidenced by the ability to 
approximate the fingers to the palm showed no functional 
defect.  At the hearing the veteran stated the left hand grip 
was weaker and the hand was not so much limited in function 
other than it started to hurt with weather changes (T 5, 9, 
14).  Objectively there was no appreciable deficiency in grip 
strength.   Thus overall, the evidence favors the 0 percent 
evaluation based on these examinations in light of the 
several reports showing no limitation of motion or functional 
impairment such as decreased grip strength and no confirmed 
radiographic evidence of arthritis. 

Turning to the evaluation for residuals of multiple rib 
fractures, the rating scheme under Diagnostic Code 5297 is 
based upon removal or resection which the veteran did not 
have.  On the December 2001 examination the veteran denied 
any remaining symptoms in the chest wall and he denied any 
flare-up.  The diagnosis was healed rib fractures.  In July 
2003, the examiner reported the veteran denied any pain, 
stiffness, swelling heat, redness drainage, instability or 
abnormal motion from his fractured ribs.  There was no 
objective evidence of any deformity angulation, false motion, 
or intraarticular involvement.  The X-ray was read as showing 
no rib abnormalities on either side.  The diagnosis was 
healed rib fractures with no residuals.  The VA examiner in 
October 2005 noted the veteran did not have any pain or 
discomfort over the chest wall.  On examination, the chest 
was entirely normal with full inspiration and expiration, 
with no pain or tenderness noted.  The diagnosis was healed 
rib fractures with no residuals.  Furthermore, at the Board 
hearing he stated he did not feel he had breathing problem 
from rib fractures (T 11).  Indeed, the record shows the 
examiner's diagnosis of rib fractures with no residuals is 
clearly supported objectively and through the veteran's 
hearing testimony.  Accordingly, there is no basis for a 
higher evaluation in the absence of objective evidence of rib 
removal, resection or any residual functional impairment.  
38 C.F.R. §§ 4.7, 4.31.

Regarding the residuals of a fracture of the left tibia, a 40 
percent rating is provided for impairment of the tibia and 
fibula, nonunion, with loose motion, requiring brace.  
Malunion with marked knee or ankle disability shall be rated 
30 percent.  38 C.F.R. § 4.71a; Diagnostic Code 5262.  The 
ratings for shortening of bones of the lower extremity 
provide a 10 percent evaluation for shortening 1\1/4\ to 2 
inches (3.2 cms. to 5.1 cms.), but this rating is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Diagnostic Code 5275.  

The VA examiner in December 2001 reported that the veteran 
denied any left tibia pain, weakness, stiffness, swelling, 
giving way, locking, etc.  The only reported complaint was 
tingling and numbness in the lateral calf, and he denied any 
flare-up.  The X-ray was normal and there was no malunion, 
loose motion or false joint.  The diagnosis was no residuals 
of the remote left tibia fracture.  In July 2003, the 
examiner reported that the veteran denied any pain or 
weakness from the fracture of the left tibia.  He mentioned 
tingling in both lower legs but he denied any pain, 
stiffness, swelling, heat, redness, drainage, instability or 
abnormal motion.  The examiner reported the veteran denied 
any flare-ups in the left leg but stated the symptoms are 
constant.  He had a nontender and nonadherent scar on the 
left anterior shin.  The examiner stated there was no 
objective evidence of any deformity, angulation, false 
motion, or intrarticular involvement.  The examiner noted the 
veteran had an unremarkable gait despite a claim it was 
abnormal for many years.  The examiner stated there was no 
functional limitation in standing or walking and that the x-
ray was unremarkable.  The diagnosis was healed fracture of 
the left tibia with no residuals. 

A report in January 2005 from a private examiner noted the 
veteran mentioned joint problems as a positive finding in the 
review of systems.  However, the examiner stated the veteran 
had a normal gait, and he walked without a limp and had 
normal alignment of the lower extremities.   

The VA examiner in October 2005 noted the veteran did not 
have any pain or discomfort over the left lower leg.  The leg 
lengths were equal, and the legs had equal circumference.  
There was no deformity over the left tibial area and no 
muscle loss in the left calf area.  The area showed 5/5 motor 
power, normal sensation over the left calf and leg, and a 
full range of motion in the left knee and the left ankle 
without any discomfort or pain.  A recent X-ray was reported 
as showing no bony abnormalities or fractures.  The diagnosis 
was healed fracture of the left tibia shaft with no residuals 
from the injury.  The veteran testified that his back was 
more of a problem.  He stated his gait was not normal and 
that he had pain and weakness.  He recalled the fracture was 
near the ankle and that it was not a complete break (T5, 11-
12).

Applying the examination findings to the disability criteria 
leads the Board to conclude there is no question of which 
rating is more nearly approximated and the benefit of the 
doubt rule is not for application on this case.  Simply 
stated, the examinations did not show nonunion or malunion or 
any limitation of function related to the tibia fracture.  
For example, the veteran complained of an altered gait, but 
the examiners made a point of noting his gait was normal.  
The examiners did not associate leg numbness with the tibia 
fracture.  This reasonably suggests the veteran's 
appreciation of his disability does not coincide with the 
objective manifestations.  The examiners' conclusion that he 
had no residuals of the left tibia fracture is supported with 
the reports of no swelling, redness, stiffness or pain and no 
limitation of motion of the knee or the ankle.  Thus, without 
objective evidence of any residual joint disability in the 
knee or the ankle, there is no plausible basis to consider a 
compensable evaluation under the criteria is sections 4.40 
and 4.45.  

Finally, the Board has also considered whether an increased 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO 
considered the rating but did not find that the record 
warranted its application.  However, the evidence of record 
does not demonstrate that the thoracic spine, the left hand, 
the residuals of rib fracture or the residuals from the tibia 
fracture result in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the any 
of the conditions has required frequent hospitalization, or 
that that they markedly interfere with employment so as to 
render impractical the application of the regular schedular 
standards.  The VA examiners have consistently reported no 
residuals from the rib fracture, the tibia fracture or for 
the left hand.  Furthermore, the veteran remains employed on 
a full time basis.  The 30 percent evaluation recognizes an 
appreciable impairment and the potential for time lost from 
employment on account of the thoracic spine disability.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for residuals of fracture of the 6th, 7th and 10th 
thoracic vertebrae is denied. 

Entitlement to an increased (compensable) disability 
evaluation for residuals of fracture of the 3rd and 4th 
metacarpals of the left hand is denied.  

Entitlement to an increased (compensable) disability 
evaluation for residuals of multiple rib fractures is denied. 

Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture of the left tibia is 
denied.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


